

	

		II

		109th CONGRESS

		1st Session

		S. 2083

		IN THE SENATE OF THE UNITED STATES

		

			December 12, 2005

			Mrs. Clinton (for

			 herself and Mr. Schumer) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To prohibit the Assistant Secretary of Homeland Security

		  (Transportation Security Administration) from removing any item from the

		  current list of items prohibited from being carried aboard a passenger

		  aircraft.

	

	

		1.Prohibited items

			 listThe Assistant Secretary

			 of Homeland Security (Transportation Security Administration) shall not modify

			 the list of items prohibited from being carried aboard a passenger aircraft

			 operated by an air carrier or foreign air carrier in air transportation or

			 intrastate air transportation set forth in section 1540 of title 49, Code of

			 Federal Regulations, so as to permit any item contained on the list as of

			 December 1, 2005, to be carried aboard a passenger aircraft.

		

